DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7, 16-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record with respect to claims 1-4 and 7 are Booth (US 2012/0067508 A1), Mertens (US 2006/0264676 A1), and Munger (Corrosion Prevention by Protective Coatings – Chapter 9: Surface Preparation).
To reiterate from the Final Rejection mailed on November 27th, 2020, Applicant’s arguments with respect to claims 1-4 and 7 are considered persuasive. For emphasis, other deficiencies in the prior art are noted as follows. In addition to failing to explicitly teach the claimed structure, the content of the prior art does not establish inherency or a tendency to expect the claimed invention. Mertens and Munger do not disclose any of the process steps in the specification other than the step of coating a metal layer with vinyl phosphoric acid. The Booth reference makes no mention of a material containing vinyl bonds, the material capable of resulting in the claimed invention. Therefore, an argument of inherency/expectation cannot be made. In addition, Mertens was found to rely on using the phosphonate groups to form bonds, as opposed to vinyl groups. See paragraph [0011] of Mertens. This is contradictory to the claimed invention’s formation of vinyl bonds.
Claims 16-17 and 19-20 are allowed since Applicant has amended independent claim 16 to incorporate the allowable subject matter of claim 1.

In light of the above, claims 1-4, 7, 16-17, and 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783